Citation Nr: 0714575	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include arteriosclerotic heart disease (ASHD) and coronary 
artery disease (CAD), claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

As originally developed for appeal, the veteran's claim 
included the issues of entitlement to service connection for 
hearing loss and tinnitus.  In August 2005, the RO 
established service connection for both disabilities.  Since 
he has been granted service connection for his hearing loss 
and tinnitus, those issues are moot, and are no longer before 
the Board.  


FINDINGS OF FACT

1.  Heart disease, to include ASHD and CAD, was not 
manifested in service or for many years thereafter, and is 
not shown by competent evidence to be related to military 
service or any service-connected disability.

2.  Hypertension was not manifested in service or for many 
years thereafter, and is not shown by competent evidence to 
be related to military service or any service-connected 
disability.




CONCLUSIONS OF LAW

1.  Heart disease, to include ASHD and CAD, was not incurred 
in service, and is not secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2006).

2.  Hypertension was not incurred in service, and is not 
secondary to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 2004 rating action, service connection was 
granted for a diabetes and a 20 percent evaluation was 
assigned.  The veteran now contends that he developed 
hypertension and heart disease as a result of his diabetes.  

In support of his claim are private treatment records which 
show that in February 2004 the veteran was hospitalized for 
acute myocardial infarction and underwent 6-vessel coronary 
artery bypass graft.  It was noted that the veteran's history 
was significant for hypertension and that he was a heavy 
smoker with a history of 1-1/2 packs per day for the past 
several years.  During the course of his hospitalization it 
also noted that postoperatively the veteran's blood sugar was 
167 and as a result he was started on Glucotol.  The veteran 
denied any history of diabetes in the past and indicated that 
in the past when followed by his primary physician his blood 
sugar had been relatively good with no evidence of diabetes.  
He denied excessive urination or polydipsia but in general 
liked to drink a lot of liquids.  He also had a prior history 
of dyslipidemia for which he was taking Lipitor.  The 
clinical impression was type II diabetes, severe 
arteriosclerosis and heart disease.  

The veteran underwent VA examination in September 2004.  The 
examiner noted the veteran's recent diagnosis of diabetes in 
February 2004.  The examiner also noted the veteran had a 
long-term coronary artery disease with myocardial infarction 
in 2004 and hypertension which had been diagnosed 10 years 
earlier.  Following evaluation, the examiner concluded that 
it was less likely as not that the veteran's diabetes was the 
cause of his hypertension or coronary artery disease, 
particularly in the absence of renal involvement and normal 
kidney function.  

During a RO hearing in March 2005 the veteran testified that 
he was initially diagnosed with hypertension some 10-15 years 
ago but was diagnosed with heart disease at the same time his 
myocardial infarction in February 2004.  He was also 
diagnosed with diabetes at that time but believed that the 
diabetes was present before the heart attack.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in the present case, service connection may also 
be granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

As stated previously, the veteran maintains that he developed 
hypertension and heart disease as a result of his service-
connected diabetes.  He does not contend that either disorder 
began in service, or is directly related to his active 
service, nor is this shown by the record to be the case.  
Rather, he has limited his argument to principles of 
secondary service connection.  Accordingly, the Board will 
analyze the veteran's claims on that basis.  Also, because 
these claims involve similar issues and evidence, and as 
similar legal principles apply, the Board will address them 
in a common discussion.

While post-service medical evidence shows diagnosis and 
treatment for hypertension prior to his heart attack, it 
fails to indicate that the veteran's service-connected 
diabetes is related to it.  Moreover these records show that 
the hypertension predated the diabetes by at least 10 years.  
Moreover, in 2004, the veteran was referred for VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not his current heart disease and 
hypertension could be related to his diabetes.  The report 
provides an opinion, consistent with the veteran's medical 
history and uncontroverted by any other medical evidence of 
record, that there is no reasonable likelihood that the 
veteran's current heart disease and hypertension are related 
to the service-connected diabetes.

The veteran is clearly of the opinion that his hypertension 
and heart disease are related to his service connected 
diabetes.  However, he has not brought forth any medical 
evidence that would suggest a nexus between his heart disease 
and any service connected disability, and a layman such as 
the veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own opinion and his theories about his hypertension and 
heart disease do not constitute competent medical evidence in 
support of his claims and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The single competent medical opinion in the record 
conclusively found that there was no medical basis for 
holding that the veteran's claimed hypertension and heart 
disease and his service-connected diabetes mellitus are 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of either the 
hypertension and heart disease, a relationship which must be 
shown by professional evidence.

Since the preponderance of the evidence is against these 
claims, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in June 2004 and April 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a January 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

ORDER

Service connection for heart disease, to include ASHD and 
CAD, claimed as secondary to service-connected diabetes 
mellitus, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


